RENDLEN, Judge.
This is the companion case to State v. Pizzella, 723 S.W.2d 384 (Mo. banc 1987). William Meyer was charged with the class B felony of robbery in the second degree, under § 569.030, RSMo 1978 and convicted of the lesser offense of stealing without consent § 570.030, RSMo Cum.Supp.1984 (currently § 570.030 Noncum.Supp.1985).
Meyer appeals contending: (1) § 545.-880.1, RSMo Cum.Supp.1984 violates Mo. Const, art. V, § 5 (1945 amended 1976); (2) the prosecutor’s reference to a “conspiracy of silence” constituted improper comment on his decision not to testify at trial; and (3) the trial judge abused his discretion when he removed for cause venirewoman, Mrs. Santoyo, from the array. These points have received extensive treatment in the companion cause and on the authority of that decision, the judgment of the circuit court is affirmed.
All concur.